PER CURIAM.
Appellant seeks review of an adverse final judgment rendered upon a jury verdict in favor of appellees. The cause of action sued upon is for the recovery of damages suffered by appellant as a result of appellees’ alleged negligent operation of a motor vehicle. The principal question preserved on appeal is the sufficiency of the evidence to support the judgment.
In our review of the issues presented for decision we have given due consideration to the applicable principle that a judgment of the trial court reaches the appellate court clothed with a presumption of correctness. The record reveals that although the testimony is conflicting, there is substantial evidence to support the findings of the jury as reflected by its verdict and the conclusion reached by the trial court in denying appellant’s motion for a new trial. These findings and conclusions will not be disturbed in the absence of a clear showing that they are erroneous and unsupported by the record.1
We have carefully considered appellant’s remaining points charging error by the trial court’s refusal to strike appellees’ defense of contributory negligence and to grant appellant’s requested jury instruction on the doctrine of last clear chance. We find these contentions to be without merit.2
The judgment appealed is accordingly affirmed.
CARROLL, DONALD K„ Acting C. J., WIGGINTON, J., and McLANE, RALPH M., Associate Judge, concur.

. Old Equity Life Insurance Company v. Levenson, (Fla.App.1965) 177 So.2d 50; Stoller v. Jaffe, (Fla.App.1961) 125 So.2d 310.


. Rodriguez v. Haller, (Fla.App.1965) 177 So.2d 519; Williams v. Scott, (Fla.App.1963) 153 So.2d 18.